Stoecklein Law Group, LLP Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com August 10, 2012 Justin Dobbie Legal Branch Chief Securities and Exchange Commission. 100 F. Street, N.E. Washington, D.C. 20549 Re: Giggles N Hugs, Inc. Amendment No. 3 to Form 8-K Filed July 2, 2012 File No. 000-53948 Dear Mr. Dobbie: This correspondence is in response to your letter dated July 18, 2012 in reference to Giggles N Hugs, Inc.’s (the “Company”) filing of the Amendment No. 3 to Form 8-K filed on July 2, 2012. We have keyed our responses to your comment items in their original numeric order. Amendment No. 3 to Form 8-K filed July 2, 2012 Liquidity and Capital Resources, page 14 Operating Plan, page 15 1. Please revise to explain what you mean by “better marketing” on page 15. Response: The Company revised its disclosure as follows: This initiative includes new menu items, new activities, and expanding our marketing through social networks like Facebook and Twitter. Certain Relationships and Related Transactions, and Director Independence, page 20 Transactions with Related Persons, page 20 2. We note your response to our prior comment 14. Please revise the first paragraph to provide the disclosure for the year ended December 31, 2011. 1 Response: The Company deleted that first paragraph because the disclosure is no longer true as a result of the merger effectuated on December 31, 2011. Market Price of and Dividends on Our Common Equity and Related Stockholder Matters, page 20 Market Information, page 20 3. We note your response to our prior comment 18. We also note that the substantially similar table provided on page 14 of your most recent annual report on Form 10-K includes a different set of information regarding bid price. Please reconcile or explain the inconsistency. Response: The Company is amending the Form 10-K to include the correct information regarding bid price which should be the same as the information set forth in the Form 8-K. In connection with the response to your comments, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in filings; · staff Comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any additional questions, please do not hesitate to contact the undersigned at 619-704-1310. Sincerely, /S/ Donald J. Stoecklein Donald J. Stoecklein Stoecklein Law Group Cc: Joey Parsi Giggles N Hugs, Inc. 2
